Beck, J.
(dissenting). — I cannot concur in the opinion just read. As I understand the record, the injunction proceeding was instituted before the actions upon the coupons were commenced in the federal court. The subject-matter involved in the injunction suit and the actions upon the coupons is the same, and of it the federal and state courts may have concurrent jurisdiction. But the state court having first acquired jurisdiction, the federal court was excluded therefrom. The judgments of the federal court upon the coupons, being without jurisdiction, are void ; and all process to enforce them, or ancillary proceedings in and of them, are void.
It is evident that a void judgment will not support process of execution, nor any ancillary proceeding. The *208mandamus proceeding being based upon a void judgment —upon no judgment, — is void, and the peremptory writ should not be obeyed. The tax, therefore, should not have been levied. Having been levied without authority, plaintiff as a tax payer is entitled to relief from this court, by a proper order in this proceeding setting aside the levy of the tax.
I do not propose now to support these views by argument. I refer to the opinion of this court in McClure v. Owen, 26 Iowa, 243, and my dissenting opinion in Ex parte Holman, 28 Iowa, 88, which I think, present, arguments and authorities that have not been and never can be fairly answered.
If the supreme court of the state of Iowa, in a case where it indisputably possesses jurisdiction, construes the constitution and laws of the state, I know of no principle of law which will permit the federal court, in a subsequent case involving the identical subject-matter, to disregard and annul the prior decision of the state court, and coerce the people and their officers to do that which the constitution and laws of the state prohibit. This is the very thing that the federal court is now doing in these cases to enforce the payment of municipal railroad bonds, and their power so to do is admitted by the majority of this court. That it may be done rightfully, is contrary to both principle and precedent. That it in fact is done, most clearly establishes that a judicial revolution in our government, whereby the federal courts will become the final interpreters of state constitutions and state laws is imminent, if not accomplished. The effects of this revolution, while its only fruits may be the enforcement of the payment of a few millions of dollars of municipal railroad bonds, are of little moment. But “revolutions never go backward,” and time will demonstrate, that, unless the progress of this judicial revolution *209be stayed by proper congressional action, tbe states will soon cease to control their own internal affairs.
My views upon the questions involved in this case are fully expressed, and as clearly as I am capable of doing, in Ex parte Holman, supra. The arguments and reasoning I there adopt are applicable to this case, and lead me to the conclusion above expressed. It would prove unprofitable to repeat them here.
In my opinion, the judgment of the district court should be
Reversed.